Michael Fuller, OSB No. 09357
Lead Attorney for Ms. Wright
OlsenDaines
US Bancorp Tower
111 SW 5th Ave., Suite 3150
Portland, Oregon 97204
michael@underdoglawyer.com
Direct 503-743-7000




                 UNITED STATES DISTRICT COURT

                        DISTRICT OF OREGON

                        PORTLAND DIVISION



WRIGHT                                  Case No. 3:17-cv-01066-JR

                     Plaintiff
                                        DECLARATION OF
       vs.                              MICHAEL FULLER

DEVOS, Secretary of the U.S.            IN SUPPORT OF MS.
Department of Education                 WRIGHT’S RESPONSE
                                        IN OPPOSITION TO
                     Defendant          MOTION TO STAY




                            DECLARATION

      I, Michael Fuller, declare the following under penalty of perjury:

1.   I am over the age of 18 and have personal knowledge of the facts

     I am testifying to in this declaration.




DECLARATION OF MICHAEL FULLER – Page 1 of 5
2.   In July 2017 Ms. DeVos was sued in her capacity as United

     States Secretary of Education by Ms. Wright and various other

     student loan borrowers throughout the country. The lawsuits

     against Ms. DeVos were based on her alleged violation of the

     Administrative Procedures Act. Ms. Wright initially agreed to

     stay her case while Ms. DeVos decided whether or not to process

     her application for loan forgiveness. Over a year went by and

     Ms. DeVos denied all liability under the Administrative

     Procedures Act and never processed Ms. Wright’s application.

     Then, in September 2018, Ms. DeVos was held in violation of the

     Administrative Procedures Act by the United States District

     Court for the District of Columbia, and Ms. DeVos’s notice that

     triggered the lawsuits against her was vacated. Ms. Wright is

     represented by pro bono counsel in this lawsuit and intends to

     seek reimbursement of her costs from Ms. DeVos, including her

     $400 filing fee and service of process expenses. In the last status

     report to this Court, Ms. DeVos represented that she would

     continue discussions to resolve the sole remaining issue of costs.

     Since that time Ms. Wright has heard nothing from Ms. DeVos

     in this regard.




DECLARATION OF MICHAEL FULLER – Page 2 of 5
3.   Ms. Wright was compelled to file this lawsuit based on Ms.

     DeVos’s violation of the Administrative Procedures Act and Ms.

     DeVos’s refusal to process Ms. Wright’s application to forgive

     the predatory student loans Ms. Wright incurred at the now-

     defunct ITT Technical Institute. Ms. Wright waited faithfully

     for well over a year for Ms. DeVos to process her application for

     loan forgiveness while this case remained stayed. Now, after

     Ms. DeVos has been held in violation of the Administrative

     Procedures Act and conceded her legal position, and the only

     remaining issue is the reimbursement of Ms. Wright’s costs, Ms.

     DeVos again seeks to delay Ms. Wright’s access to justice, now

     for an indefinite period of time, while Ms. DeVos’s employer

     sorts out its self-inflicted internal budget issues. President

     Trump has indicated that the government shutdown may last

     for “months or even years”. It is not fair for Ms. Wright and her

     pro bono attorneys to be trapped in this litigation indefinitely

     under these circumstances, when the only remaining issue is

     Ms. Wright’s entitlement to reimbursement of her filing fee and

     service of process expenses.




DECLARATION OF MICHAEL FULLER – Page 3 of 5
      Under 28 U.S.C. § 1746, I declare under penalty of perjury that

the foregoing is true and correct.



January 16, 2019

                                 RESPECTFULLY FILED,

                                 s/ Michael Fuller
                                 Michael Fuller, OSB No. 09357
                                 Lead Trial Attorney for Ms. Wright
                                 OlsenDaines
                                 US Bancorp Tower
                                 111 SW 5th Ave., Suite 3150
                                 Portland, Oregon 97204
                                 michael@underdoglawyer.com
                                 Direct 503-743-7000




DECLARATION OF MICHAEL FULLER – Page 4 of 5
                   CERTIFICATE OF SERVICE

      I certify that I served this document and all attachments on all
parties to this action by email via ECF.


January 16, 2019


                               s/ Michael Fuller
                               Michael Fuller, OSB No. 09357
                               Lead Trial Attorney for Ms. Wright
                               OlsenDaines
                               US Bancorp Tower
                               111 SW 5th Ave., Suite 3150
                               Portland, Oregon 97204
                               michael@underdoglawyer.com
                               Direct 503-743-7000




DECLARATION OF MICHAEL FULLER – Page 5 of 5
